Citation Nr: 9902316	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95-25 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
lumbosacral fibrositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and daughter


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1941 to 
July 1943.  This matter comes to the Board of Veterans 
Appeals (Board) on appeal from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In March 1997, the Board 
remanded the veterans claim for further evidentiary 
development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veterans claim has been obtained by 
the RO.

2. The veterans service-connected lumbosacral fibrositis is 
manifested primarily by subjective complaints of pain.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for lumbosacral 
fibrositis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim for an increased (compensable) evaluation 
for fibrositis is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well-grounded 
claim).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  To that end, in March 1997, the Board 
remanded the veterans claim to afford him the opportunity 
for further VA examination and to submit additional medical 
evidence that was received by the RO in May 1997.  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veterans claim, and that no further assistance 
to the veteran with respect to this claim is required to 
comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veterans service medical records and all other 
evidence of record pertaining to the history of his service-
connected fibrositis, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Factual Background

Service connection was granted for fibrositis in an October 
1943 rating action that assigned a noncompensable disability 
evaluation, that has remained in effect.  The ROs 
determination was based, in large measure, on findings of a 
September 1943 VA orthopedic examination that reflected the 
veterans complaints of low back pain following an accident 
in service.  The VA examiner said that physical and x-ray 
findings were not conclusive of any organic pathology of the 
back and it was extremely difficult to substantiate the 
veterans subjective symptoms with the physical findings.  
Fibrositis was diagnosed. 

VA hospitalized the veteran in October 1959, according to 
medical records.  He said he injured his back in June 1959 
and complained of radiating back pain.  On examination, the 
veterans spine, extremities and trunk were normal.  Final 
diagnoses included residuals of old compression fracture, L-
2, untreated, unchanged.

In June 1984, private medical records show that the veteran 
underwent a total right hip replacement.  The diagnosis was 
advanced degenerative changes, right hip.  

According to a June 1987 statement, John Nelson, M.D., 
examined the veteran in a private hospital pain clinic.  Dr. 
Nelson indicated that the veteran had worked most of his life 
as a roofer and laborer and injured his back in 1959 when he 
fell approximately forty feet from a scaffold.  The veteran 
denied problems with bowel or bladder dysfunction, paralysis 
or the need for back surgery at the time and continued to 
work for more twenty years, despite continuous back pain for 
which he took Tylenol #3.  Dr. Nelson diagnosed chronic 
lumbosacral strain with underlying degenerative joint disease 
and osteoarthritis and recommended a trial of epidural 
steroids.

The veteran was privately hospitalized in May 1988 and 
underwent a L4-5/L5-S1 decompressive laminectomy with 
foraminotomies.  According to the medical record, the veteran 
had a long history of chronic back problems including a 
service injury and a fall from a scaffold in the 1950s, for 
which he was placed in a body cast for six months due to 
spine fractures.  Thereafter, he experienced intermittent 
back pain that had worsened and computerized tomographic (CT) 
scan showed spinal stenosis.  At discharge, the veteran was 
described as doing quite well.

An October 1994 private hospital record indicates that the 
veteran was admitted with diagnoses of right hip pain, lumbar 
radiculopathy and failure of conservative treatment.  The 
veteran was noted to have problems with back and right leg 
pain and had undergone a total hip arthroplasty of the right 
hip and lumbar laminectomy.  The clinical impression was back 
and leg pain, status post laminectomy, and revision of total 
hip with failure of conservative treatment.  

According to a February 1995 statement, John G. Yost, Jr., 
M.D., an orthopedist, said he treated the veteran for his 
lumbar spine since October 1988 when he was initially seen 
with complaints of persistent low back problems that stemmed 
back to World War II.  Dr. Yost said the veteran underwent 
back surgery in 1988 by another orthopedist, but continued to 
have low back and radicular symptoms.  The veteran 
experienced progressive low back, right hip and leg pain with 
signs of neurologic deficit.  Results of a myelogram and CT 
performed in September 1994 showed lateral recess stenosis at 
L4-5 on the right.  Dr. Yost said in October 1994, he 
performed a revision lumbar laminectomy from L4 to L5, 
lateral recess decompression and nerve root foraminotomies of 
the L4 and L5 nerve roots on the right and lysis of adhesions 
of the dura.  According to Dr. Yost, the veteran did fairly 
well postoperatively, although he fell in December 1994.

In March 1995, the RO received the veterans claim for an 
increased evaluation.

At his March 1995 personal hearing at the RO, the veteran 
testified that he sustained a back injury in service when the 
tank he was in flipped over.  Immediately after service, his 
wife indicated that the veteran wore a back brace, complained 
of leg and buttock pain, had difficulty raising his legs, 
bending and walking and required help dressing and tying his 
shoes.  He took muscle relaxers for the pain.  His wife and 
one of their daughters also testified that he experienced 
neurological involvement prior to fracturing his L-2 vertebra 
in 1959 when he fell from a scaffold.  The veteran further 
stated that his October 1994 laminectomy was unrelated to his 
service-connected fibrositis.  

Lay statements from the veterans relatives, co-workers and 
pastor were submitted in 1995 that address his respected 
character and work ethic.  The statements do not address the 
current level of disability of his service-connected 
fibrositis.

Pursuant to the Boards March 1997 remand, the veteran, who 
was 82 years old, underwent VA muscular skeletal examination 
in June 1997 and subjectively complained of intermittent 
muscle spasms in his back, approximately three to four nights 
a week, that were relieved by quinine therapy and 
intermittent low back spasms related to low back pain and 
relieved with pain medication and rest.  Examination revealed 
no objective findings of muscle disease, but mild proximal 
muscle atrophy of the lower extremities was noticed.  There 
was no observation of tissue loss, muscle penetration, 
adhesions or tendon damage and muscle strength in the lower 
and upper extremities was within normal limits.  There was no 
evidence of pain present.  The diagnosis was normal muscular 
examination.  The veterans lower back muscle spasms were 
said to be directly related to his back condition but the 
muscle cramps in his lower extremities were not directly 
related to his back condition.

Also in June 1997, the veteran underwent VA neurological 
(spinal) examination and said he fell down a cliff in a tank 
in service and, after discharge, had progressive worsening of 
his back pain.  He reported using back braces unsuccessfully 
and said he had back surgery in 1984 and 1994.  The veteran 
described bilateral leg weakness and could only walk a short 
distance at a time.  He experienced urinary incontinence that 
started after back and hip surgery.  The veteran said he had 
epidural blocks for back pain during the past fifteen years 
that did not help his low back pain.  He said his back was 
constantly painful, he took Tylenol #3 and regular Tylenol 
with partial relief and said he was never without pain.  The 
veteran indicated that he was diagnosed as diabetic in 1994 
and was treated with oral medication.

Findings on VA examination showed a 20-centimeter scar over 
the midline of the veterans lower back with no lower back 
tenderness.  There were no postural abnormalities and no 
fixed deformities.  His musculature was within normal limits.  
Range of motion was forward flexion to 40 degrees, backward 
extension to 10 degrees, left and right lateral flexion to 15 
degrees and left and right rotation to 30 degrees.  Muscle 
strength in both lower extremities was within normal limits 
with marked to moderate decrease in pain and light tough 
sensation of the right leg.  Vibration sense in both ankles 
was absent.  Babinskis signs were negative, bilaterally, and 
deep tendon reflexes were absent in both ankles and knees.  
According to test results, x-ray of the veterans lower back 
revealed generalized osteopenia with L4-L5 disc space 
narrowing suggestive of degenerative disk disease.  An old 
compress fracture of L1 was seen.  Generalized spondylosis 
with hypertrophic spurring and degenerative arthritis of the 
facet joints was seen.  There was evidence of an old lumbar 
laminectomy at the L2 to L5 level.  Incidental spondylosis of 
the lower thoracic spine with degenerative arthritis and mild 
degenerative arthritis of the sacroiliac joints was seen and 
a hip prosthesis was noticed.  Results of an electromyogram 
study revealed marked peripheral polyneuropathy and, given 
the severity of the veterans neuropathy, co-existing 
lumbosacral radiculopathy could not be excluded.  The 
diagnosis was degenerative arthritis and disk disease of the 
lumbar spine.  The VA examiner indicated that the veterans 
peripheral neuropathy could be aggravated by his diagnosis of 
diabetes.  Further, the veterans current back condition, as 
well as radicular nerve root involvement, was directly 
related to the injury sustained in service and the subsequent 
surgeries performed to relieve his condition. 

In a January 1998 Addendum, the VA physician who examined the 
veteran in June 1997, noted that the veteran sustained a back 
injury in service but orthopedic evaluation at the time did 
not show evidence of pathology on lumbar x-ray.  The VA 
doctor opined that the veteran did have back pain related to 
the service injury but it was mainly the result of a back 
strain.  According to the VA examiner, the veteran 
experienced significant back injury in 1959 when he sustained 
an anterior compression fracture of L2.  The VA physician 
said that, although it was difficult to differentiate the 
current symptoms between the two injuries, it was the 
doctors opinion that the veterans current symptoms were 
mainly the result of his back injury in 1959 as well as 
subsequent surgeries, based on the negative x-ray and 
orthopedic evaluation in 1943.
 
Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veterans service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.
 
Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

Diagnostic Codes 5295 and 5292 are both available for 
application for the veterans low back disability.  The 
veterans service-connected fibrositis is rated under 
Diagnostic Code 5295 that provides a 10 percent rating for 
lumbosacral strain with characteristic pain on motion, while 
a 20 percent disability evaluation is for assignment for 
lumbosacral strain with muscle spasm on extreme forward 
bending or loss of lateral spine motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  In cases involving Diagnostic Code 
5295, VA must determine whether there is muscle spasm or 
comparable pathology.  See Johnson v. Brown, 9 Vet. App. 7 
(1996). 

Under Diagnostic Code 5292, a 10 percent disability 
evaluation is for assignment for slight limitation of motion 
of the lumbar spine, while a 20 percent disability evaluation 
is for assignment for moderate limitation of motion of the 
lumbar spine.  Where two Diagnostic Codes are available for 
application the one that allows for a higher disability 
evaluation will be applied. 

Upon review of the foregoing evidence, and in light of the 
applicable criteria, the Board is of the opinion that the 
veterans service-connected back disability warrants a 10 
percent rating.  The most recent VA examination findings in 
1997 show clinical evidence of limited range of motion and 
subjective complaints of lower back muscle spasms.  However, 
the Board notes that the VA examiner, in January 1998, opined 
that the veterans current symptoms were mainly the result of 
his intercurrent back injury in 1959 and subsequent 
surgeries.  Given the veterans recurrent accounts of low 
back pain and associated functional loss, the Board concludes 
that the disability at issue warrants an evaluation of 10 
percent, but not higher, since the disability at issue has 
not resulted limitation of the lumbar spine, muscle spasm or 
other indicia of significant functional impairment.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.45,4.71a, Diagnostic Codes 5292, 5295. As previously noted, 
the veterans current symptomatology and back pathology, 
including low back muscle spasms, limitation of motion and 
pain and degenerative disk disease, were determined by the 
most recent VA examiner to be consequences of intercurrent 
causation, namely his 1959 accident and subsequent surgeries.  
The benefit of the doubt has been resolved in the veterans 
favor to the extent indicated.  38 U.S.C.A. § 5107.

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards. Accordingly, 
the Board finds that the RO did not err in failing to refer 
this claim to the Director of the Compensation and Pension 
Service for an initial determination.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).



ORDER

An increased rating for fibrositis is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
